UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Amendment No, 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): September 30, 2011 PAY MOBILE INC. (Exact name of registrant as specified in its charter) Nevada 0-11596 95-3506403 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 24 Ripley Avenue Toronto, Ontario, CanadaM6S 3N9 (Address of principal executive offices) (416) 767-8920 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 3.02 Unregistered Sales of Securities On September 30, 2011, the Company’s Board of Directors authorized the issuance of 800,000 pre1 for 2 reverse split shares of the Company’s restricted common stock to an accredited investor in consideration of the Company receiving $200,000 for such shares. The Shares were issued in reliance upon the exemptions provided by Section 4(2) of the Securities Act of 1933, as amended. The Company intends to use the funds for working capital. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pay Mobile, Inc. (Registrant) By: /s/Gino Porco Gino Porco,President Dated: October 3, 2011
